 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                             Case No. 1:21-cv-00187-NONE-HBK
12                       Petitioner,                   ORDER VACATING APRIL 12, 2021
                                                       FINDINGS AND RECOMMENDATIONS
13           v.
                                                       (Doc. No. 17)
14    KATHLEEN ALLISON, LAURA
      ELDRIDGE, AND ATTORNEY                           ORDER REQUIRING RESPONSE TO
15    GENERAL,                                         PETITION FOR WRIT OF HABEAS
                                                       CORPUS, SETTING BRIEFING SCHEDULE,
16                       Respondents.                  AND DIRECTING SERVICE OF PETITON
17                                                     (Doc. No. 1)
18
            Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a
19
     petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). On April 12, 2021, this
20
     court issued findings and recommendations recommending that the petition be dismissed for
21
     petitioner’s failure to exhaust his claims. (Doc. No. 17). The court found that because petitioner
22
     was currently seeking habeas relief before the California Supreme Court at the time of filing his
23
     federal habeas petition, the federal petition was unexhausted and premature and should be
24
     dismissed. (See generally id.). However, the court takes notice that petitioner’s habeas petition
25
     before the California Supreme Court was denied review on April 28, 2021. See Yocom (Michael
26
     Allen) on H.C., No. S266454 (Cal. Apr. 28, 2021). Because petitioner no longer has a case
27

28
 1   pending in the state courts, the court will vacate the April 12, 2021 findings and

 2   recommendations. (Doc. No. 17).

 3           Accordingly, the court now reviews the petition under Rule 4 of the Rules Governing

 4   Section 2254 Cases. See R. Governing § 2254 Cases 4; 28 U.S.C. § 2243. Under Rule 4, a district

 5   court must dismiss a habeas petition if it “plainly appears” that the petitioner is not entitled to relief.

 6   See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124,

 7   1127 (9th Cir. 1998). It does not plainly appear that petitioner is not entitled to relief. Therefore,

 8   the court will order the respondent to respond to the petition, set a briefing schedule, and direct

 9   service.

10           Accordingly, it is hereby ORDERED:

11               1. The court’s April 12, 2021 findings and recommendations (Doc. No. 17) are

12                   VACATED.

13               2. Within sixty days of the date of service of this order, respondent must file a response

14                   to the petition.

15               3. A response may be one of the following:

16                       A. An answer addressing the merits of the petition.               Any argument by

17                           respondent that petitioner has procedurally defaulted a claim must be raised

18                           in the answer, which must also address the merits of petitioner’s claims.

19                       B. A motion to dismiss the petition.

20               4. Within sixty days of the date of service of this order, respondent must file all
21                   transcripts and other documents necessary for resolving the issues presented in the

22                   petition. See R. Governing Section 2254 Cases 5(c).

23               5. If respondent files an answer to the petition, petitioner may file a reply within thirty

24                   days of the date of service of respondent’s answer. If no reply is filed within thirty

25                   days, the petition and answer are deemed submitted.

26               6. If respondent moves to dismiss, petitioner must file an opposition or statement of
27                   non-opposition within twenty-one days of the date of service of respondent’s

28                   motion. Any reply to an opposition to the motion to dismiss must be filed within
                                                          2
 1               seven days after the opposition is served. The motion to dismiss will be considered

 2               submitted twenty-eight days after the service of the motion or when the reply is

 3               filed, whichever comes first. See Local Rule 230(l).

 4            7. Respondent must complete and return to the court within thirty days a form stating

 5               whether respondent consents or declines to consent to the jurisdiction of a United

 6               States Magistrate Judge under 28 U.S.C. § 636(c)(1).

 7            8. The clerk of the court is directed to serve a copy of this order on the state’s attorney

 8               general or the state’s attorney general’s representative.

 9
     IT IS SO ORDERED.
10

11
     Dated:   May 10, 2021
12                                                    HELENA M. BARCH-KUCHTA
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
